DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 01/06/2022 after the non-final rejection of 10/06/2021. In this response claims 1, 6, 9, 14, 16 are currently amended, while claims 2, 10, 17 have been cancelled and no new claims have been added. Thus, claims 1, 3-9, 11-16, and 18-20 are currently pending in this application and are examined below.

Response to amendments and arguments

2.	The Applicants have acknowledged the allowable subject matter indicated in previous office actions rewritten the independent claims. The Applicant’s arguments are therefore persuasive in conjunction with these amendments submitted in this latest response and an updated search. Instant claims 1, 3-9, 11-16 and 18-20 are therefore in condition for allowance. 




                        Allowable Subject Matter

3.	Claims 1, 3-9, 11-16, and 18-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method of voice based operation of a smart device by optimizing reuse of previous speaker uttered commands stored in textual format. 

Most pertinent prior art:

Byron (U.S. Patent Application Publication # 2017/0060994 A1) in para 52, teaches the recognition of input voice query by speech recognition. Para 78, teaches that historical analysis of user's queries may also be used to detect or recognize and extract keywords for mapping within the keyword ontology, with frequently selected results and topics of previous queries identified and extracted as keywords from future queries to be compared to the ontology mappings. Paragraphs 79-80, further teach that historical analysis may also define association rules for the ontology mappings, to establish contextual relationships among the identified keywords, for example "restaurant" with "weather." Once relationships among keywords are mapped, aspects may readily identify categories of the identified related keywords. 15Once "restaurant" is searched, the 

Saadat (U.S. Patent Application Publication # 2012/0047164 A1) in paragraphs 95-96 and figure 3A, teaches that during step 335, the number K of matches is determined based on a number M of maximum contributions from one node in response to previous deterministic requests for 100% confidence, wherein the previous requests are similar to the current request. This value is stored in field 289 of request category statistics data structure 270. Thus, in some embodiments, determining the number K of matches to request from each of the number N of nodes further comprises determining the number K based on the number M, e.g. the aggregator node responding to a request for the 600 most highly rated entries for Civil War books after 1960 will generate a request that belongs to the category of title and publication date and rating with size range 

Shinkai (U.S. Patent Application Publication # 2015/0206534 A1) in figure 3 and para 14, teach unsuccessful speech recognition by the system, shown by null and its prompt to the user asking him to speak again. Figure 3, further teaches successful speech recognition by the system and its response to the successful speech recognition, namely good morning.

Das (U.S. Patent # 9342626 B1) in col 1 and figure 1, teaches providing query suggestions to a user, and more particularly, to providing query suggestions to a user based on one or more past queries submitted by the user. Candidate query suggestions responsive to a current query may be identified. A similarity measure may be determined for a given candidate query suggestion based on one or more entities that are related to the given candidate query suggestion and that are also related to the one or more past queries. In some implementations the similarity measure may be further based on one or more entities that are related to the given candidate query suggestion and that are not related to the one or more past queries. In some implementations, the one or more entities on which the similarity measure is based may include, or be restricted to, entity collections.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.


CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Yang (U.S. Patent Application Publication # 2020/0274803 A1), Li (U.S. Patent Application Publication # 2018/0060301 A1), Kota (U.S. Patent Application Publication # 2018/0095967 A1), Jones (U.S. Patent # 8280921 B2), Wooldridge (U.S. Patent # 10991037 B1), Smirnov (U.S. Patent Application Publication # 2016/0140232 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)